NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RICARDO LOPEZ-AGUILAR, AKA                      No.    14-71261
Calixto Benito Mendoza Cruz,
                                                Agency No. A205-141-194
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Ricardo Lopez-Aguilar, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from the

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo due process claims and we

review for substantial evidence the agency’s factual findings. Vilchez v. Holder,

682 F.3d 1195, 1198 (9th Cir. 2012). We deny the petition for review.

      We reject Lopez-Aguilar’s contention that the agency violated his right to

due process. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error

to prevail on due process challenge).

      Substantial evidence supports the agency’s determination that Lopez-Aguilar

failed to establish that the harm he and his family suffered by gangs in Guatemala,

even considered cumulatively, rose to the level of persecution. See Hoxha v.

Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003) (holding that harassment, threats,

and one beating did not compel a finding of past persecution); see also Hernandez-

Ortiz v. Gonzales, 496 F.3d 1042, 1046 (9th Cir. 2007) (injuries to a family must

be considered in asylum cases where the events alleged as the basis for past

persecution were perceived when the petitioner was a child). Substantial evidence

also supports the agency’s conclusion that Lopez-Aguilar failed to establish that it

is more likely than not he will be persecuted if returned to Guatemala. See

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future

persecution “too speculative”).

      In this case, because Lopez-Aguilar failed to establish eligibility for asylum,

his claim for withholding of removal necessarily fails. See Zehatye v. Gonzales,


                                          2                                    14-71261
453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the agency’s denial of Lopez-

Aguilar’s CAT claim because he failed to establish it is more likely than not he

will be tortured by or with the consent or acquiescence of the government if

returned to Guatemala. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir.

2008).

      PETITION FOR REVIEW DENIED.




                                         3                                     14-71261